Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #17/559,844, Furniture Foot with Integrated Slide Mechanism, filed 12/22/2021.  Claims 1-8, and 10 are pending.  This Final Office Action is in response to applicant's reply dated 8/5/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the base of a chair (such as in Figure 1D) and the base of an underlying chair structure (such as in Figure 1C). This objection was made in the previous office action but was not addressed by the Applicant.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105.  This objection was made in the previous office action but was not addressed by the Applicant.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary and secondary gears both being bevel gears (claim 5), and the handle, socket wrench, and screw driver (claim 6), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The Examiner notes that the Specification amendment of 8/5/2022 could not be entered because the amendments were not marked to indicate what changes were made. Any and all amendments must be marked clearly with underlining to identify new language, and strikethroughs to identify deleted language. The previous specification objections still remain since they are based on the original specification.

The specification is objected to because in the last line of page 6, numeral “103” was used to refer to the base, which was previously defined as “102”.

The specification is objected to because para [0077] uses numeral “781” to refer to a caster wheel. The caster wheel however is not depicted in the drawings and is merely an alternative to what is depicted, which is a foot/slider defined as 781. Therefore, the caster wheel should not include a reference numeral in the specification.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 2, it is claimed that the gear ratio is “less than one”. This is new matter as not previously disclosed. There are no specific gear ratios disclosed.







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-When defining the input shaft as including a drive input and a primary gear, both the drive input and primary gear are defined as “coupled to the input shaft”. This is unclear since the input shaft is what is being defined so the components of the input shaft cannot be coupled to itself. 
-The primary gear is further defined as configured to receive the external torque applied “to the input drive via the input shaft”. First, there is no antecedent basis for “the input drive”. Secondly, since the input shaft is what is being defined the torque cannot be defined as being applied “via the input shaft” to a component of the input shaft. 
-When defining the output shaft as including a secondary gear, the secondary gear is defined as “coupled to the output shaft”. This is unclear since the output shaft is what is being defined so the components of the output shaft cannot be coupled to itself. 
-It is unclear if the slider is being claimed as one of the elements of the output shaft. When defining the slider, the claim language is indented to the same position of the secondary gear, suggesting that the slider is being defined as an element of the output shaft. However, when defining the slider the slider is claimed to be rotatably coupled “relative to the output shaft”.
-There is no antecedent basis for “the retractable foot assembly”.
-The term “it” is indefinite as it is unclear what element is being referred to.

Regarding Claims 1, 7, and 8:
-In Claim 1, a “base” is claimed as part of the retractable slider assembly that houses the slider when retracted. However the base, as taught in the specification and drawings, appears to be part of the furniture itself that the slider assembly is mounted to and not a separate part of the assembly (see Figures 2A showing the base being a plate and including a plurality of retractable slider assemblies mounted thereto). Claim 1 claims extending the slider out of the base thereby “reducing a frictional coefficient between the slider assembly and the surface”, as well as retracting the slider into the base thereby “increasing the frictional coefficient between the slider assembly and the surface”. But then Claim 7 claims “reducing the overall coefficient of friction between the object and the surface”. This suggests that the base is part of the object, not the slider assembly. Furthermore, Claim 8 claims that the assembly is configured to be mounted to the bottom of a piece of furniture in conjunction with two or more other retractable slider assemblies. So if the base (plate depicted in Figure 2A) is part of the retractable slider assembly as claimed in Claim 1, then a plurality of slider assemblies could not be mounted to a piece of furniture.  


Regarding Claim 2:
-It is claimed that the gear ratio is “less than one”. This is unclear since this is not a ratio.

Regarding Claim 5:
-It is claimed that the primary and secondary gears are both bevel gears. However, this was not depicted in the figures and it is not clear how the elements would be arranged with respect to the remaining claimed elements.

Regarding Claim 6:
-It is claimed that the input drive is configured and arranged to interface with and  receive an external torque from at least one of a handle, a socket wrench, and a screw driver. However, this is unclear since the structure of the drive input would then be based upon the structure of the handle, socket wrench, or screw driver, which have not been positively claimed. For example, by viewing Figure 7, clearly the drive input is not structured to receive a screw driver as there is no slot depicted, and the shape of the drive input would vary if it were to be driven by a handle or a wrench. Therefore, the drive input cannot be limited by a structure that is not positively claimed. 




Regarding Claim 10:
-It is unclear if “primary and secondary gears” are referring to the gears previously claimed or additional gears. Additionally, if referring to the gears already claimed, then the primary gear makes up part of the input shaft and the secondary gear makes up part of the output shaft, so the gears would not be claimed separately.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2007/0205342 (Gabriel).

Regarding Claim 1, as best understood, Gabriel teaches a retractable slider assembly comprising: 
an input shaft (36) including 
an drive input (38; Figure 11) coupled to the input shaft and configured and arranged to receive an external torque (para [0107]), and 
a primary gear (25; Figure 1C) coupled to the input shaft (36) and configured and arranged to receive the external torque applied to the input drive via the input shaft (para [0107]);
an output shaft (16; Figure 1B, 3A; para [0096],[0099]) including
a secondary gear (14; Figure 1B, 3A,3B) coupled to the output shaft (16), the secondary gear (14) configured and arranged to receive the external torque from the primary gear (25; para [0104]); and 
a slider (30; para [0113] teaching the pad 30 being a commercially-available base used for levelers or glides, thereby capable of sliding; para [0114] teaching swivel glides) coupled relative to the output shaft (16, via 21; para [0078], [0099]); and
	a base (2; para [0081]) configured and arranged to house the slider (30) when retracted (para [0090]); 
wherein the retractable foot assembly is configured and arranged to 
extend the slider (30) out of the base (2) along a vertical axis of the output shaft (16) in response to the external torque applied to the drive input in a first rotational direction, thereby lifting the base of the slider assembly off of a surface it is resting on (para [0078],[0128]), and reducing a frictional coefficient between the slider assembly and the surface (if the object (43)/housing (2) is lifted off the supporting surface, the frictional coefficient will be reduced since only the surface area of the pad (30) remains in contact with the surface), and 
retract the slider (30) into the base (2) along the vertical axis of the output shaft (16) in response to the external torque application to the drive input in a second rotational direction, thereby lowering the base of the slider assembly into contact with the surface (para [0078],[0128]) Page 3 of 8U.S. patent application no.: 17/559,844 Response to non-final Office action mailed: 06 May 2022and the slider (30) off of the surface, and increasing the frictional coefficient between the slider assembly and the surface (if the object (43)/housing (2) is lowered into contact with the supporting surface, the frictional coefficient will be increased since the surface area of the object/housing is in contact with the surface).

Regarding Claim 2, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein a gear ratio of the primary gear (25) to the secondary gear (14) is less than one (not one to one). Since Gabriel teaches that the gear system is a worm gear/spur gear the gear ratio is 1:18 since the spur gear (14) has 18 teeth and therefore for every 1 revolution of the worm gear the spur gear will advance 1 tooth; para [0108]). 
 
Regarding Claim 3, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the drive input (38) is horizontally-oriented (Figure 11) and the output shaft (16) is vertically-oriented (Figure 1B). 
 
Regarding Claim 4, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the primary gear (25) is a worm gear and the secondary gear (14) is a spur gear (para [0078], [0095]).  

Regarding Claim 6, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the drive input (38; Figure 11) is configured and arranged to interface with and receive an external torque from at least one of the following sources: a handle, a socket wrench, and a screw driver (para [0107] socket wrench).  

Regarding Claim 7, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the slider (30) is configured and arranged to facilitate movement of an object (43) supported by the retractable slider, along the surface by reducing the overall coefficient of friction between the object and the surface (if the slider (30) is extended to allow the object to be lifted from the surface thereby having less surface area contacting the surface, the coefficient of friction will be reduced thereby allowing the object to be moved easier; para [0113] teaching the pad (30) being a common glide and made of a suitable material for the intended purpose, such as metal or plastic).  

Regarding Claim 8, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the assembly is configured and arranged to be mounted to the bottom of a piece of furniture (43) in conjunction with two or more other retractable slider assemblies (para [0127] teaching ‘at least two’ and teaching that the number used is a matter of design choice).  


Regarding Claim 10, as best understood, Gabriel teaches the retractable slider assembly of claim 1, wherein the base (2) at least partially houses the input shaft (36), primary and secondary gears (25,14), and the output shaft (16; Figures 1B,1C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of US 1,632,383 to Seiden et al. (hereinafter ‘Seiden’).

Regarding Claim 5, as best understood, Gabriel teaches the retractable slider assembly of claim 1, but does not specifically teach wherein the primary and secondary gears are both bevel gears. However, Seiden, which is also drawn to an adjustable leveling device for a piece of furniture having a horizontally oriented input shaft including a drive input (25) and a primary gear (24) that drives a secondary gear (15), further teaches that the gears are both bevel gears (15,24; Figure 2). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use bevel gears as taught by Seiden as an alternate functionality equivalent system to the worm gear system of Gabriel as a matter of design choice that would be within routine experimentation and design of one of skill in the art depending on the materials available, cost, user preference, and preferred location of the drive input with respect to the base.
	
Response to Arguments
In response to the Applicant’s Drawings arguments, the Examiner has fully considered the arguments but they are not persuasive. The Applicant argues that the Examiner’s objection to the drawings not depicting the specific gear shapes and handle/socket wrench/screw driver contradicts the MPEP, which notes that an applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. This is not persuasive since the use of bevel gears not only modifies the structure of the gears, but additionally would modify the location of the drive input with respect to the output shaft and the base. The structure for which the applicant seeks patenting must be explicitly taught. Additionally, the structure of the drive input would need to be varied depending on the intended type of tool used to exert the torque. Again, the structure of the drive input for which a patent is sought, must be clear.

The Applicant did not provide further arguments based on any of the Examiner rejections.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632